Title: To Benjamin Franklin from Georges-Louis Le Rouge, 21 February 1782
From: Le Rouge, Georges-Louis
To: Franklin, Benjamin


Monsieur,
Paris 21 fev: 82
Je Supplie Ve: Excellence de me faire mander si elle a Connoissance d’un ouvrage qui traitte de l’histoire des guerres actuelles de l’amerique ou lon pourroit le trouver. C’est pour M. le Comte de Segur qui me le demande.
Si Ve: Excellence pouvoit me faire venir de Londres par occasion touttes les Cartes et plans que Sr: Faden a publié depuis le 1er Janvier 1780. elle me feroit le plus gd: plaisir et a tous nos vrai curieux. Plus deux exemplaires d’une Carte en 2 feuilles contenant les C[ôtes] et provinces orientales de l’amerique septent par andrews de 1777. S’est vendu chez Dury Marchand de Cartes. Il est mort ce Dury mais la Veuve tient. Ma reconnoissance sera sans bornes.
Je suis avec respect de Votre Excellence Le tres humble et tres Obeisst Serviteur
Le Rouge geographerue des augustins
 
Addressed: A Son Excellence / Monsieur le Docteur / Franklin Plenipotane: / des provinces unies de / l’amerique / a Passy
